Title: To James Madison from Edward Thornton, 12 July 1803
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 12th July 1803
I have the honour of transmitting the passport you request in your letter of the 8th curt.
If I am not much mistaken, I forwarded to England at the time the circular letter issued from the Treasury (inclosed in your other letter of the same date) relating to quarantine regulations; but I will bring it again before His Majesty’s Government on the departure of the next Packet, and will in the mean time engage His Majesty’s Consuls in the ports the most exposed to second the views of the American Government.
I am not aware that the quarantine regulations in England are enforced with a vexatious rigour, but you will permit me to observe, that until the federal Government prescribes an uniform system of quarantine, and executes it with energy, foreign states will be obliged to vary their own precautions according to circumstances. At one time the local partialities and rival interests of different towns oppose the effect of the most judicious regulations; and you will forgive me for saying, that in this place (which has suffered the most from malignant disorders) there seems always to have existed a desire of averting the evil from itself, and very little anxiety even if it should be at the expence of other countries.
During the summer of last year, when the Board of Health and the Officers of the Customs here refused to give clean bills of health, some ships having taken their cargoes on board descended to Wilmington, where their clearances were granted in due form, for the purpose of entering the ports of His Majesty’s dominions without examination or detention. Their design was seasonably discovered, and they were subjected in consequence to a most rigourous quarantine.

By the present law of Pennsylvania, vessels arriving from infected places and having had on board persons sick or dead of the reigning malignant disorder, are not permitted to proceed farther than the Lazaretto before the first day of November, but may there discharge their cargoes, be purified, and proceed with a fresh cargo to any foreign port—and with what? With clearances from Philadelphia, and with certificates that the city and its environs, which the ships have never been allowed to approach, are in a state of health, as well as the actual Captain, crew, and passengers. With every circumstance existing, which is thought to justify their exclusion from Philadelphia till the approach of winter, they are sent abroad without any specification of the real case, and with papers, which bear on the fact [sic] of them that the vessels are direct from the city of Philadelphia, then in a healthy state.
I know of no such case that has yet occurred, but it may: and I am persuaded you will pardon the freedom of these remarks, which can be dictated by no other wish than that of seeing adopted a system of regulations, which may at once secure this country from foreign infection, and prove the security of foreign countries against similar dangers from hence. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2). Docketed by Wagner as received 15 July and with the notation: “Quarantine.”



   
   See section 4 of “An Act for establishing an Health Office, and to secure the city and port of Philadelphia from the introduction of pestilential and contagious diseases,” passed 1 Apr. 1803 (Acts of the General Assembly of the Commonwealth of Pennsylvania [Lancaster, Pa., 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 4841], pp. 597–602).


